PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/998,287
Filing Date: 23 Dec 2015
Appellant(s): Apple Inc.



__________________
Kenneth R. Shurtz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 27, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/26/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 5, 7, 8, 10, 12-14, 18, 23-26, 30, 73, 75, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 7-8, 10, 12, 13, 18, 23-26, 30, 43-45, 48-50, 52-57, 59, 60, and 73-78 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino et al.  (US 2006/0064030 A1), in view of Hasan et al. (US 2006/0277076 A1), in view of Ramia (US 2008/0120707 A1), in view of Haslehurst et al. (US 2007/0299316 A1), in view of Broderick et al. (US 2014/0172442 A1), and further in view of Katardjiev et al. (WO 2012/173541 A1).
Claims 4, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino in view of Hasan in view of Ramia in view of Haslehurst in view of Broderick in view of Katardjiev and further in view of Malik (US 2001/0037219 A1). 
Claim 14 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino in view of Hasan in view of Ramia in view of Haslehurst in view of Broderick in view of Katardjiev and further in view of Quy (US 2004/0162466 A1).

 (2) Response to Argument
In the Appeal Brief filed 27 May 2022, Appellant makes the following arguments:
A) The subject claims were rejected as being indefinite for the reference to “the first physician” in line 27 of claim 1 as lacking explicit antecedent basis. Appellant respectfully submit this term refers back to “a physician” recited in line 3 of claim 1, which is the only physician recited in the claim. Appellant respectfully submits that from the recitations in the claims and accompanying description in the specification, it is sufficiently clear that “the first physician” refers back to “a physician,” particularly since no other physician is recited. Thus, Appellants maintain the rejected claims are not indefinite under §112 and that such rejections should be reversed.
B) It is erroneous to rely on Katardjiev as proposed for disclosing the claimed limitations, which are plainly distinguishable for at least several reasons: i) the image cited in Katardjiev is not “a plurality of health data elements of personal health information”, as claimed ii) the image is not “automatically collected”, as in claim 1; iii) the image is not collected “prior to using” the tele-medicine application, as recited in claim 1; and iv) the image is not a plurality of health data elements “collected over a duration of time,” as recited in claim 1.
Moreover, Appellant notes that the claims currently stand rejected over a proposed combination of no less than six references, some of which are largely unrelated to or inconsistent with the primary reference, such that the proposed combination of six references is unreasonable, which further weighs against a finding of obviousness of the subject claims.

Examiner will address Appellant’s arguments in sequence as they appear in the brief.

Argument A
As per the first argument, the Examiner respectfully submits that “the physician” is recited several times throughout the claims.  There is one instance of “the first physician” in claim 1.  Introducing the word “first” prior to “physician” makes the claim indefinite because it is unclear if “the first physician” and “the physician” are the same, or different physicians. 
Argument B
As per the second argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Examiner relied upon Katardjiev and Consentino to teach the argued features. Note that paragraph 105 of Cosentino discloses that the patient monitoring apparatus 1100 includes a sensor 1112 and that the sensor 1112 would represent the patient's 1105 weight as an electrical signal. Also, note Figure 12/paragraph 111 of Consentino which teaches “a flow of interactions between the central computer 1102 and the monitoring apparatus 1100 on a first day (operation 1200-1210) and on a second day (1212-1222). In the discussion that follows, it will be assumed that the monitoring apparatus 1100 is formed as a scale that monitors a patient's weight, although this need not be the case. It is further assumed that the patient 1105 measures his/her weight on a daily basis (although, in principle, any frequency of measurement would operate within the bounds of this embodiment), after which a communication session is initiated between the central computer 1102 and the monitoring apparatus 1100.” Paragraph 112 of Cosentino discloses that “operation begins with the patient 1105 stepping on the scale, as shown in operation 1200; the patient's 1105 weight is measured, transduced, and stored by the central processing unit 1106” and “the session may be initiated automatically by the scale at a specific time of the day….” As such, it is readily apparent that Cosentino teaches “a plurality of health data elements of personal health information of the patient including health data elements automatically collected from one or more sensors of one or more sensor devices over a duration of time.”
Examiner relied upon Katardjiev to teach “prior to using a physician connection application for interfacing with a physician, receiving a plurality of health data elements of personal health information of the patient including health data elements automatically collected from one or more sensors; and wherein the plurality of health data elements are collected outside and separate from usage of the physician connection application.” See page 1, lines 14-21 and page 21, line 19 – page 22, line 4 of Katardjiev. Note that the cited sections of Katardjiev disclose that “in an e-health application, users may want to share diagrams, pictures, sensor data, text documents or even run web applications together with the other peers in a conference session. A natural complement is, therefore, some kind of synchronization framework that allows the users to share the content of web applications with each other” and that the “e-health app is bundled with a collaborative workspace that patients and doctors can use to share media and data as well as run web application together, thus allowing them to experience a much richer communication than just plain voice… Alice takes a photo of the rash using her mobile phone. By using a drag-and-drop interface she drags the picture into the collaborative workspace thus transforming the picture into a collaborative web widget.” For example, note that the photo of the rash originates on the patient’s phone and is therefore “personal health information of the patient” and “collected outside and separate from usage of the physician connection application.” Also, note that the user has “diagrams, pictures, sensor data, text documents” to share. Examiner interprets the “diagrams, pictures, sensor data, text documents” to be elements received “prior to using a physician connection application.”  As such, it is unclear how the language of the claim differs from the applied prior art.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LENA NAJARIAN/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686    
                                                                                                                                                                                                    /JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.